BUILDING LEASE
 
ARTICLE 1
DEFINITIONS AND CERTAIN BASIC PROVISIONS


1.1
The following list sets out certain defined terms and certain financial and
other information pertaining to this lease (“Lease” or sometimes “lease
agreement”):



(a)
“Landlord”:
Islington, Ltd.
(b)
Landlord’s address:
c/o Jacobo Varon, M.D. 5835 Shady River, Houston, TX 77056
(c)
“Tenant”:
First Street Surgical Center, L.P. (in information)
(d)
Tenant’s Address:
411 South First Street
 
Bellaire, TX 77401-4441
 
(e)
Tenant’s trade name:
First Street Surgical Center

 
 
(f)
[INTENTIONALLY OMITTED]

 
 
(g)
“Demised Premises”: The building and adjacent parking lot located at 411 South
First Street, Bellaire, Harris County, Texas 77041-441, which property is
described or show on Exhibit “A” attached to this Lease. Exhibit “A” indicates
the current plan for development of the Demised Premises; however, the parties
agree that such exhibit is attached solely for the purpose of locating the
Demised Premises and that no representation, warranty, or covenant is to
buildings, tenants, ect. is subject to change at any time.

 
 
(h)
“Commencement Date”: The earlier of (1) the date upon which Tenant has received
both a certificate of occupancy for the Demised Premises and license for the
operation of the Demised Premises as a surgery center, or (2) April 1, 2003.

 
 
(i)
“Lease Term”: “Extension Option”: Commencing on the Commencement Date and
continuing for TEN (10) years after the Commencement Date; provided that if the
Commencement Date is a date other than the first day of a calendar month, the
lease term with be for the number of years and months specified above plus the
remainder of the calendar month in which the Commencement Date occurs. Landlord
grants Tenant (but not any assignee of Tenant) an option to extend the initial
ten year term of the Lease for up to TWO (2) consecutive additional FIVE (5)
year terms (the “Additional Terms”). Tenant’s right to exercise such option
terminates if: (a) this Lease or Tenant’s right to possession of the Premises is
terminated, (b) Tenant fails to timely exercise the options, or (c) default
exists at the time Tenant seeks to exercise the option. Landlord and Tenant
agree that during each Additional Term, this Lease with continue as written with
the monthly Base Rent calculated pursuant to Sections 1.1 (k) and 1.1 (I) below;
provided however, that in no event shall the Base Rental be less than the
Minimum Guaranteed Rent. The option to extend for the Additional Term must be
exercised by written notice delivered to Landlord 180 days before the
expirations of the then existing Additional Term. If Tenant fails to timely
exercise the option for an Additional Term, then any and all option rights to
subsequent Additional Terms shall terminate.

 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
 
(j)
“Minimum Guaranteed Rent”: Tenant must pay to Landlord monthly a minimum amount
equal to at least TWENTY-THREE THOUSAND AND NO/100 ($23,000.00) DOLLARS per
month. Such

 
 
(k)
Minimum Guaranteed Rent in the amount of $23,000.00 is calculated without regard
to the actual number of square feet in the Demised Premises.

 
 
(l)
“Base Rent”: Base Rent shall be the greater of: (1) Minimum Guaranteed Rent; or
(2) the Adjusted Base Rent as calculated pursuant to Section 1.1(I). The Base
Rent shall be adjusted each anniversary date of this lease agreement, provided
however, the Base Rate shall never be less than the Minimum Guaranteed Rental.
The Base Rent shall be due and payable monthly, in advance, on the first day of
the month. The first monthly installment of Base Rent is due and payable on or
before the Commencement Date. If the Commencement Date is a day other than the
first day of a calendar month, then the Bases Rent for that month will be
prorated on a  on a daily basis. If the Termination Date is a day other than the
last day of a calendar month, then the Base Rent for that month will be prorated
on a daily basis.

 

 
(m)
“Adjusted Base Rent”: Beginning on the first anniversary of the Commencement
Date, the Base Rent will be adjusted on each anniversary of the Commencement
Date (or nearest month-end for which data is published) (the “Adjustment Date”)
to reflect increases in the Consumer Price Index for “All Urban Consumers, U.S.
City Average, All Items” issued by the Bureau of Labor Statistics of the United
States Department of Labor. The adjustments in the Base Rent will be determined
by multiplying the Minimum Guaranteed Rental by a fraction, the numerator of
which is the index number for the first month of the first year of the Term. If
the product is greater than the Minimum Guaranteed Rent, Tenant will pay this
greater amount as a Base Rent until the next rental adjustment. Base Rent will
never be less than the Minimum Guaranteed Rent.  Landlord will notify Tenant of
each adjustment to Base Rent no later than sixty days after the Adjustment Date.

 
 
(n)
Permitted use: Tenant and Tenant’s permitted subleases and assignees shall use
can occupy the Demised Premises solely as a surgical center and medical
professional building for ambulatory care/ surgical center/ and medical
professional center. Tenant acknowledges that the above specification of a
“permitted use” means only that Landlord has no objection to the specified use
and does not include any representation or warranty by Landlord as to whether or
not such specified use complies with applicable laws and/ or requires special
governmental permits. In this regard Tenant acknowledges that this Section 1.1
(m) is subject to Article 3 and Sections 8.8 of this Lease.

 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
1.1          Build- Out of Demised Premises. Landlord will construct
Improvements in accordance with the Plans attached as Exhibit “B” and the Budget
attached as Exhibit “C” hereto and upon issuance of a certificate of occupancy
and license for operation of a surgery center, Tenant will accept the leased
premises and reimburse the Landlord for all the Landlord’s out-of-pocket
expenses paid through the Commencement Date ( as may be later supplement by
expenses incurred thereafter or billings later received to third parties
including but not limited to Interest, insurance and taxes during construction).
All such improvements shall be considered either fixtures or real property and
none of such shall be removed from the Demised Premises at the end of the Lease.
 
ARTICLE 2
 
GRANTING CLAUSE
 
Landlord leases the Demised Premises to Tenant upon the terms and conditions set
forth in thisLease.

 
ARTICLE 3
 
DELIVERY OF PREMISES
 
This Article 3 is subject to any contrary requirements under applicable law;
however, by entering this leases agreement, Tenant admits and agrees that Tenant
was granted ample time and opportunity to inspect the Demised Premises and to
have qualified experts inspect the Demised Premises prior to the execution of
this Lease. Tenant agrees to and does hereby accept the Demised Premises,
including all improvements located on the Demised Premises “AS IS” and “WHERE
IS”, “WITH ALL FAULTS”, with Tenant accepting all defects. If any; and Landlord
makes no warranty of any kind, express or implied, with respect to the Demised
Premises including any Build- Out of the Demised Premises, further, and without
limitation, Landlord makes no warranty as to the habitability, fitness or
suitability of the Demised Premises (including any Build- Out of the Demised
Premises) for a particular purpose nor as to the absence of any toxic or
otherwise hazardous substances. Also, Tenant acknowledges and agrees that
neither Landlord nor any of Landlord’s representatives and agents (all of such
persons, including Landlord, being sometimes collectively referred to as
“Landlord Related Persons”) have made or given any warranties, guaranties, or
representations of any kind whatsoever, whether oral or written, express or
implied; including without limitation, no express or implied warranties or
representations regarding the water, soil or geology of the Demised Premises,
the presences of or absence the hazardous or toxic substances as such terms are
defined in federal, state or local laws, the status or effect of present zoning
of platting, if any, of the Demise Premises, or regarding the past or present
compliance of the Landlord with laws and regulations pertaining to health,
safety, design, construction, accessibility, land use, environmental matters,
pollution, or any laws pertaining to the handling, generating, treating,
storage, transporting or disposing of hazardous substances.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
RENT
 
4.1          Rent accrues from the Commencement Date, and is payable to
Landlord, at Landlord’s  address.
 
4.2          Tenant must pay to Landlord Base Rent installments in the amounts
specified in Section 1.1 (k)of this Lease.  The first such monthly installment
is due and payable on or before the Commencement Date, and subsequent
installments are due and payable on or before the first day of each succeeding
calendar month during the lease term; provided that if the Commencement Date is
a date other than the first day of a calendar month, Tenant must pay on or
before such date as Base Rent for the balance of such calendar month a sum equal
to that proportion of the rent specified for the first full calendar month as
herein provided, which the number of days from the Commencement Date to the end
of the calendar month during which the Commencement Date falls bears to the
total number of days in such month.

4.3          It is understood that the Base Rent is payable on or before the
first day of each calendar month (in accordance with Section 4.1 and Section 4.2
above) without offset or deduction of any nature. In the event any rent or other
amount owed to Landlord (including, without limitation, any amounts owed under
the terms of this Article 4 or under Article 6 below)is not received by Landlord
before the date which is 10 days after such amount’s due date, for any reason
whatsoever, or if any payment for such an amount is by check which is returned
for insufficient funds, then in addition to the past due amount, Tenant must pay
to Landlord one of the following (the choice to be at the sole option of the
Landlord unless one of the choices is improper under applicable law, in which
event the other alternative will automatically be deemed to have been selected):
(a) a late charge in an amount equal to five (5%) percent of the rent or other
amount then due, in order to compensate Landlord for its administrative and
other overhead expenses; or (b)interest on the rent or other amount then due at
the maximum contractual rate which could legally be charged in the even of a
loan of such amount to Tenant (but in no even to exceed 1 1/2 % per month), such
interest to accrue continuously on any unpaid balance during the period
commencing with the due date of such rent or other amount and terminating with
the date on which Tenant makes full payment of all amounts owing to Landlord at
the time of such payment. Any such late charge or interest payment is payable as
additional rent under this Lease and is payable immediately on demand. If any
payment for rent or other amount owed to Landlord (including, without
limitation, any amounts owed under the terms of this Article 4 or under Article
6 below) is by check which is returned for insufficient funds, Tenant must
immediately make the required payment to Landlord in good funds: moreover,
Tenant must also pay to landlord all other amounts specified by the terms of
this Lease (including, without limitation, interest or other charges required
under the terms of this Article 4 or under Article 6 below), plus an additional
fee of $150.00 to compensate Landlord for its expense and effort in connection
with the dishonored check.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
4.4          If Tenant fails in two consecutive months to make rent payments
within ten days after they are due, Landlord, in order to reduce its
administrative costs, may require, by giving written notice to Tenant ( and in
addition to any late charge or interest accruing pursuant to Section 4.3 above,
as well as any other rights and remedies accruing pursuant to Article 22 below,
or any other provision of this Lease or at law), that Base Rents are to be paid
quarterly in advance instead of monthly and that all future rent payments are to
be made on or before the due date by cash, cashier’s check or money order and
that the delivery of Tenant’s personal or corporate check will no longer
constitute a payment of rent as provided in this Lease. Any acceptance of
monthly rent payment or of a personal or corporate check thereafter by Landlord
cannot be construed as a subsequent waiver of such rights.
 
ARTICLE 5
 
RECORDS AND FINANCIAL STATEMENTS
 
5.1           Tenant must with ten (10) days after a request from Landlord (but
not more than once per calendar year), deliver to Landlord such records and
financial statements as are reasonably required by Landlord to verify the net
worth of Tenant and any guarantor of Tenant’s obligations under this Lease
(including, without limitation, a balance sheet showing the then- current net
worth of Tenant together with a profit and loss statement for the most current
fiscal year of Tenant). Such statements much be certified to be correct by an
officer of Tenant or an independent certified public accountant and must be
prepared in accordance with generally accepted accounting principles. In the
event that Tenant is a subsidiary comprising only the operations conducted at
the Demised Premises, Tenant must also provide such statements from the parent
company or larger business of which Tenant is part. In the event that Tenant is
an individual, the financial statements must be prepared in accordance with
generally accepted accounting standards governing personal financial statements
and include all assets and liabilities of the individual, including the
operations conducted at the Demised Premises as well as all other business
activities. In lieu of financial statements, Landlord may request the
individual’s most recent federal income tax return.
 
5.2           Landlord shall use reasonable good faith efforts to keep
confidential all sales reports, records and financial statements supplied by
Tenant; however, Landlord has the right to reveal such information to mortgages,
prospective purchasers and mortgages (and agents in such regard) and to
Landlord’s own managerial and administrative staff and consultants.

 
ARTICLE 6
 
TENANT’S RESPONSIBILITY FOR TAXES, OTHER REAL ESTATE CHARGES AND INSURANCE
EXPENSES
 
6.1           Tenant is liable for all taxes levied against personal property
and trade fixtures placed by Tenant in the Demised Premises. If any such taxes
are levied against Landlord or Landlord’s property and Landlord elects to pay
the same or if the assessed value of Landlord’s is increased by inclusion of
personal property and trade fixtures placed by Tenant in the Demised Premises
and Landlord elects to pay the taxes based on such increase, Tenant must pay
Landlord upon demand that part of such taxes for which Tenant is primarily
liable hereunder.

 
6.2           Tenant is also liable for all “real estate charges” (as defined
below) and “insurance expenses” (as defined below) related to the Demised
Premises or Landlord’s ownership of the Demised Premises. Tenant’s obligations
under this Section 6.2 will be prorated during any partial year (i.e., the first
year and the last year of the lease term). “Real estate charges” includes ad
valerian taxes; general and special assessments; cost incurred in monitoring and
disputing taxes, whether paid to an outside consultant or otherwise; parking
surcharges; any tax or excise on rents; any tax or charge for governmental
services (such as street maintenance or fire protection); and any tax or charge
which replaces any of such above described “real estate charges”; provided,
however, that “Real  estate charges” does not include any franchise, estate,
inheritance or general income tax. “Insurance expenses” includes all premiums
and other expenses incurred by Landlord for commercial liability insurance and
Special Form or similar property insurance (plus whatever endorsements or
special coverages which Landlord, in Landlord’s sole discretion, may consider
appropriate).

 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
6.3           Landlord may, from time-to-time, make monthly or other periodic
charges based upon the estimated annual total of all real estate charges and
insurance expenses and direct that Tenant prepay monthly a pro rata portion of
the prospective future payment (i.e., the prospective future payment divided by
the number of months before the prospective future payment is due). Tenant
agrees that any such prepayment directed by Landlord is due and payable monthly
on the same day that Base Rent is due and is subject to adjustment at the end of
the year on the basis of the actual real estate charges and insurance expenses
for such year.
 
6.4           Tenant agrees that, as between Tenant and Landlord, Landlord has
the sole and absolute right to contest taxes levied against the Demised Premises
(other than taxes levied directly against Tenant’s personal property within, or
sales made from, the Demised Premises). Therefore, Tenant, to the fullest extent
permitted by law, irrevocably waives any and all rights that Tenant may have to
receive from Landlord a copy of notices received by Landlord regarding the
appraisal or reappraisal, for tax purposes, of all or any portion of the Demised
Premises (including, without limitation, any rights set forth in 841.413 of the
Texas Property Tax Code, as such may be amended from
time-to-time).  Additionally, Tenant, to the fullest extent permitted by law,
hereby irrevocably assigns to Landlord any and all rights of Tenant to protest
or appeal any governmental appraisal or reappraisal of the value of all or any
portion of the Demised Premises (including, without limitation, any rights set
forth in 941.413 and 942.015 of the Texas Property Tax Code, as such may be
amended from time-to-time). Tenant agrees without reservation that it will not
protest or appeal any such appraisal or reappraisal before a governmental taxing
authority without the express written authorization of Landlord.
 
ARTICLE 7
 
CONSTRUCTION BY TENANT
 
7.1           Tenant may, at any time and from time-to-time during the term of
this Lease, erect, maintain, alter, remodel, reconstruct, rebuild, replace, and
remove buildings and other improvements on the premises, and correct and change
the contour of the premises, subject to the following:
 
a. Tenant bears the cost of any such work.
 
b. The Demised Premises must at all time be kept free of all mechanic’s
andmaterial men’s liens.
 
c. Landlord must be notified of the time for beginning and the general nature of
any such work, other than routine maintenance of the existing building or
improvements, at the time the work begins.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
d. The conditions of Section 7.4 concerning Landlord’s approving plans must be
followed.

 
7.2           Landlord must make reasonable efforts to cooperate with Tenant
concerning easements, dedications, zoning, and restrictions of the Demised
Premises, provided however, Tenant shall exclusively bear the costs and expenses
incurred by Landlord in taking such actions or providing such cooperation.
 
7.3           [INTENTIONALLY OMITTED.]
 
7.4           The following rules govern Landlord’s approving construction
additions, and alterations of the building or other improvements on the Demised
Premises:
 
a.           Written Approval Required. No building or improvement may be
constructed on the Demised Premises unless the plans, specifications, and
proposed location of the building or other improvement has received Landlord’s
written approval and the building or other improvement complies with the
approved plans and specifications and proposed location. No material addition to
or alteration of any building or structure erected on the Demised Premises may
be begun until plans and specifications covering the exterior of the proposed
addition or alteration have been first submitted to and approved by the
Landlord.
 
b.           Submission of Plans. Tenant must, at its own expenses, engage a
licensed architect or engineer to prepare plans and specifications for
constructing a surgical center and medical professional building or additions or
alterations to buildings that require Landlord’s approval under subparagraph a
above. Tenant must submit three (3) copies of detailed working drawings, plans,
and specifications for constructions and or alterations to buildings or
improvements for any such projects for Landlord’s approval before the project
begins.
 
c.            Landlord’s Approval. Landlord will promptly review and approve all
plans submitted under subparagraph b above or note in writing any required
changes that must be made to plans. Any required changes must be made and
resubmitted to Landlord.
 
d.           Effect of Approval. Landlord’s approval of any plans applies only
to the conformity of the plans to the general architectural or engineering
design, and Landlord, by approving the plans and specifications, assumes no
liability or responsibility for the architectural or engineering design or for
any defect in any building or improvement constructed from the plans or
specifications.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
7.5           Any buildings, improvements, additions, alterations, and fixtures
constructed, paced or maintained on the Demised Premises during the term of the
Lease are considered part of the real property of the Demised Premises and must
remain on the Demised Premises and become the property of the Landlord when the
lease terminates. Further, all plans and specifications for constructing a
surgical center and medical professional building or additions or alterations to
building (including detailed working drawings, plans, and specifications for
construction and or alterations to building or improvements) prepared at the
direction of Tenant for the Demised Premises shall be the property of the
Landlord.

 
7.6           All construction work done by Tenant within the Demised Premises
must be performed in a good and workmanlike manner and in compliance with all
governmental requirements. Tenant agrees to indemnify Landlord and hold Landlord
harmless against any loss, liability, or damage resulting from such work, and
Tenant must, if requested by Landlord, furnish a bond or other security
satisfactory to Landlord against any such loss, liability or damage.
 
7.7           In the event Tenant uses a general contractor to perform
construction work within the Demised Premises, Tenant must prior to the
commencement of such work, require such general contractor to execute and record
a Bond to Pay Claims (the “Bond”) in accordance with Chapter 53, Subchapter I of
the Texas Property Code, as such may be amended, superseded or replaced from
time-to-time, and must deliver a copy of the recorded Bond to Landlord. The
delivery of the Bond within the time period set forth above is a condition
precedent to Tenant’s ability to enter on and begin its construction work at the
Demised Premises and, if applicable, to any reimbursement from Landlord for the
cost of the construction work.
 
ARTICLE 8
 
ENCUMBRANCE OF LEASEHOLD ESTATE
 
Tenant may, at any time and from time-to-time, encumber the leasehold interest,
by deed of trust mortgage, or other security instrument without obtaining the
Landlord’s consent, but no such encumbrance constitutes a lien on Landlord’s fee
title. The indebtedness secured by the encumbrance will at all time be and
remain inferior and subordinate to all conditions, covenants, and obligations of
this Lease and all of Landlord’s rights under this Lease.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 9
 
USE AND CARE OF DEMISED PREMISES
 
9.1           Tenant must commence business operations in the Demised Premises
on or immediately after the Commencement Date and must operate is business in an
efficient, high class and reputable manner. Tenant must not at any time leave
the Demised Premises vacant, but must in good faith continuously throughout the
term of this Lease conduct and carry on in the entire Demised Premises the type
of business for which the Demised Premises is leased. Tenant agrees that if
Tenant fails to operate its business on the Demised Premises or deserts or
vacates the Demised Premises, then Tenant must pay monthly at the same time Base
Rent is due.
 
9.2           The Demised Premises may be used only for the purpose or purposes
specified in Section 1.1 (m) above, and only under the trade name specified in
Section 1.1 (e) above, (or, if Section 1.1 (e) is not filled in, any trade name
approved in advance in writing by Landlord), and for no other purpose and under
no other trade name.
 
9.3            Tenant must not, without Landlord’s prior written consent, keep
anything within the Demised Premises or use the Demised Premises for any purpose
which creates a risk of toxic or otherwise hazardous substances or which
increases the insurance premium cost or invalidates any insurance policy carried
on the Demised Premises or other parts of the Demised Premises. Tenant must
comply with all regulations and requirements of applicable health and safety
authorities for the disposal of medical wastes. Tenant must arrange for regular
and frequent disposal of such medical wastes. All property kept, stored or
maintained within the Demised Premises by Tenant is at Tenant’s sole risk.
Tenant indemnifies Landlord and holds Landlord harmless from and against any and
all liability, liens, claims, demands, damages, expenses, fees, costs, fines,
penalties, suits, proceedings, actions and causes of action (including, without
limitation all attorneys’ fees and expenses) arising out of or relating to,
directly or indirectly, any violation or alleged violation by Tenant of any law,
rule, regulation, relating to the Demised Premises (“Environmental Laws”), now
existing or hereafter arising, except for violations of Environmental Laws
caused by Landlord. This indemnification survives the expiration or termination
of this Lease. Tenant must immediately notify Landlord if Tenant suspects,
discovers or receives notice with Landlord in identifying and investigating any
such violation or suspected violation. Tenant further agrees to abide by the
terms of any and all protocols, procedures and agreements of which Landlord
gives Tenant written notice and which address the detection, management or
remediation of environmental or health hazards at the Demised Premises.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
9.4           Tenant is responsible for keeping the Demised premises secure and
the expenditures related thereto (to at least be generally in keeping with
similar Demised Premises within the same geographical area as the Demised
Premises). TENANT ACKNOWLEDGES AND AGREES THAT LANDLORD MAKES NO REPRESENTATION
OR WARRANTY REGARDING THE SECURITY OF THE DEMISED PREMISES OR THE MANNER OR
ADEQUACY OF SECURITY SERVICES TO BE PROVIDED BY TENANT.
 
9.5           Tenant must not permit any objectionable or unpleasant noises or
odors to emanate from the Demised Premises; nor place or permit any radio,
television, loudspeaker or amplifier on the roof or outside the building or the
Demised Premises or where the same can be seen or heard from outside the
building: nor place any antenna, equipment, awning, fixture or other projection
on the exterior of or above the Demised Premises; nor take any other action
which would constitute a nuisance or would disturb the peace; nor permit any
unlawful or immoral practice to be carried on or committed o the Demised
Premises; nor do anything which would tend to injure the reputation of the
demised premises. In the event Tenant uses all or any portion of the Demised
Premises for food preparation, Tenant must comply with all regulations and
requirements of applicable health and safety authorities, including, if required
by such authorities, installing an adequate grease trap (or verifying that the
existing grease trap, if there is one, is adequate). Tenant must arrange for
regular and frequent cleaning of any such grease trap so as to fully and
completely prevent any overflow of the grease trap.
 
9.6           Tenant must take good care of the Demised Premised and keep the
Demised Premises free from waste at all times. Tenant must not overload the
floors in the Demised Premises, nor deface or injure the Demised Premises.
Tenant at all times must keep the Demised Premises neat, clean and free from
dirt and rubbish; must take care that dirt, refuse and garbage from or connected
with the Demised Premises does not collect on the sidewalks, service ways and
loading areas adjacent to or serving the Demised Premises or any other portion
of the Demised Premises; and must keep the sidewalks, service ways and loading
areas adjacent to or serving the Demised Premises free from ice and snow. Tenant
must store all trash and garbage with the Demised Premises and deposit in the
trash dumpster or other container designated for such type of trash and garbage.
Tenant will arrange for the regular pick-up of such trash and garbage, as well
as medical waste, at Tenant’s sole cost and expense. Tenant must not operate an
incinerator or burn trash or garbage within the Demised Premises.
 
9.7            Tenant must include the address and identity of its business
activities in the Demised Premises in all advertisements made by Tenant in which
the address and identity of any similar local business activity of Tenant is
mentioned.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
9.8           Tenant must procure at its sole expense any permits and licenses
required for the transaction of business in the Demised Premises and otherwise
comply with all applicable laws, ordinances and governmental regulations. In
addition, if the nature of Tenant’s business makes it advisable for Tenant to
take any extra precautions (for example, in the case of a business which is
affected by so-called “dram shop” laws, Tenant’s compliance with all “dram
shops” educational programs and procedures), Tenant must take all such extra
precautions, At Landlord’s request, Tenant must deliver to Landlord copies of
all such permits and licenses and proof of Tenant’s compliance with all such
laws, ordinances, governmental regulations and extra precautions.
 
ARTICLE 10
 
MAINTENANCE AND REPAIR OF DEMISED PREMISES

 
10.1         At all times during the term of the Lease, Tenant must keep and
maintain all buildings and improvements in good state of appearance and repair
at Tenant’s sole cost and expenses. The provisions of the first sentence of this
Section 10.1 are expressly recognized to be subject to the provision of Article
3, Article 17 and Article 18 of this Lease. Tenant must keep the Demised
Premises in good, clean and habitable condition and must at its sole cost and
expense keep the Demised Premises free of insects, rodents, vermin and other
pests and make all needed repairs and replacements, including replacement of
cracked or broken glass; except for repairs and replacements required under the
provisions of Article 17 and Article 18. Without limiting the coverage of the
previous sentence, it is understood that Tenant’s responsibilities therein
include the repair and replacement of all lighting, hearting and air
conditioning, plumbing and other electrical, mechanical and electromotive
installation, equipment and fixtures and also include all utility repairs in
ducts, conducts, pipes and wiring, and any sewer stoppage located in any lines
which exclusively sever the Demised Premises, regardless of when or how the
defect or other cause for repair or replacement occurred or became apparent. If
any repairs required to be made by Tenant hereunder are not made within ten days
after written notice delivered to Tenant by Landlord or, in the case of
situation which by its nature requires an immediate response or a response
within less than ten (10) days, Landlord may at its option make such repairs
without liability to Tenant for any loss or damage which may result to its
business by reason of such repairs; and Tenant must pay to Landlord upon demand,
as additional rent hereunder, the cost of such repairs plus interest at the
maximum contractual rate which could legally be charged in the event of a loan
of such payment to Tenant (but in no event to exceed 1 ½ % per month), such
interest to accrue continuously from the date of payment by Landlord until
repayment by Tenant. At the expiration of this Lease, Tenant must surrender the
Demised Premises in good condition, excepting reasonable wear and tear and
losses required to be restored under Article 17 and Article 18 of this Lease.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 11
 
[INTENTIONALLY OMITTED]
 
ARTICLE 12
 
LANDLORD’S RIGHT OF ACCESS

 
12.1         Landlord is entitled to enter upon the Demised Premises at any time
for the purpose of inspecting the same, or of showing the Demised Premises to
prospective purchasers, tenants or lenders, or of making repairs to the Demised
Premises, or of making repairs, alterations or additions to (a) adjacent
premises, or (b) the building systems serving the buildings within which the
Demised Premises are located or serving any other tenant premises within such
building.
 
12.2         Tenant will permit Landlord to place and maintain “For Rent” or
“For Lease” signs on the Demised Premises during the last 180 days of the lease
term, it being understood that such signs in no way affect Tenant’s obligations
pursuant to Section 13.1 or any other provision of this Lease.

 
ARTICLE 13
 
SIGNS; STORE FRONTS

 
13.1         Tenant agrees to install first-class signage on the Demised
Premises, acceptable to Landlord in its sole discretions, on or prior to the
Commencement Date and to maintain such signage during the term of this Lease.
Tenant agrees that if Tenant fails to install or maintain such sign as required
in this Section 13.1, then Tenant must pay monthly at the same time Base Rent is
due, as liquidated damages (it being understood and agreed that actual damages
would very difficult to assess, but such liquidated damages are a fair estimate
of the actual  damages), an amount equal to fifteen percent (15%) of the Base
Rent payable for the month (or months) in which Tenant does not have the
required signage, or does not have well-maintained signage, on the Demised
Premises. The liquidation damages described above do not and cannot be deemed to
limit Landlord’s rights under Article 22 of this Lease.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
13.2         Tenant must not, without Landlord’s prior written consent (a) make
any changes to the building front, or (b) install any exterior signs, windows,
or door lettering, placards, or advertising media of any type, lighting,
decorations, paintings, awnings, canopies or the like, or (c) erect or install
any interior signs; window or door lettering, placards, decorations, or
advertising media of any type within three (3) feet of any exterior storefront,
window, or wall. All signs, lettering, placards, banners, portable signs,
decorations and advertising media (including the sign required by Section 13.1
above) must conform in all respects to the sign criteria established by Landlord
for the Demised Premises from time-to-time tin the exercise of its sole
discretion. All signage (including, without limitation, the signage required by
Section 13.1 above) is subject to Landlord’s requirements as to construction,
method of attachment, size, shape, height, lighting, color and general
appearance. Tenant must keep all signs in good condition and in proper operating
order at all times.
 
ARTICLE 14
 
UTILITIES
 
14.1         Tenant must promptly pay all charges for electricity, water, gas,
telephone service, trash removal, sewer service and other utilities furnished to
the Demised Premises. Landlord may, if it so elects, furnish one or more utility
services as are tendered by Landlord, and must pay on demand as additional rent
the rates established therefore by Landlord which cannot exceed the rates which
would be charged for the same services if furnished directly by the local public
utility companies. Landlord may at any time discontinue furnishing any such
service without obligation to Tenant other than to connect the Demised Premises
to the public utility, if any, furnishing such service. In addition, if certain
utilities are furnished to the Demised Premises in common with other premises,
then Landlord may (a) estimate the amount used by each tenant and bill each
tenant accordingly, or (b) install, at Tenant’s expense, a sub-meter, in which
event Landlord will bill each tenant for the amount used according to that
tenant’s sub-mete. Any amounts Landlord bills to Tenant under the terms of this
Section 14.1 will be considered additional rent and will be due within thirty
(30) days after the date upon which Landlord delivers such bill to Tenant.
 
14.2         Landlord is not liable for any interruption whatsoever in utility
services.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 15
 
INSURANCE COVERAGES

 
15.1         Tenant must, at Tenant’s sole cost and expense, procure and
maintain the insurance described below in accordance with the requirement set
forth below:
 
 
a.
The minimum insurance coverages are as follows:

 

 
i. 
Property  insurance (the “Tenant’s Property Insurance”) which covers: (a) the
Demised Premises for damages to the Demised Premises in the amount of $__
million for comprehensive (property) damages; (b) all of Tenant’s personal
property in, on, at, or about the Demised Premises, including, without
limitation, Tenant’s furniture, trade fixtures, equipment, inventory, and
merchandise (collectively,  “Tenant’s Personal Property”); and (c) all
improvements must be written on the broadest available “special form” policy
form; must include an agreed- amount endorsement for no less than one hundred
percent (100%) of the full replacement cost of the Tenant’s Personal Property
(new, without deduction for depreciation), the Demised Premises and improvements
to the Demised Premises; must by written in amounts of coverage that meet any
coinsurance requirements of the policy or policies; must include vandalism and
malicious mischief coverage and sprinkler coverage; and must name Landlord as an
“insured as its interest may appear.”

 
 
ii.
Commercial general liability insurance (“Tenant’s Liability Insurance”) written
on an “occurrence” policy form, covering Bodily Injury, Property Damage, and
Personal Injury (all as defined in Section 16.2 below), arising out of or
relating, directly or indirectly, to Tenant’s business operations, conduct,
assumed liabilities, or use or occupancy of the Demised Premises. Tenant’s
Liability Insurance must include the broadest available form of contractual
liability coverage. It is the intent of Landlord and Tenant that Tenant’s
contractual liability coverage will provide coverage to the maximum extent
possible of Tenant’s indemnification obligations under this Lease. The minimum
acceptable limits for Tenant’s Liability Insurance are $2,000,000 per
occurrence. Tenant must cause the Landlord Parties (as defined in Section 16.2
below) to be named as “additional insureds” by endorsement satisfactory in form
and substance to Landlord.

 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 

 
iii. 
Worker’s Compensation Insurance and Employer’s Liability Insurance. The minimum
acceptable limits for the Worker’s Compensation Insurance are as set forth in
the applicable statutes of the State of Texas and for the Employer’s Liability
Insurance are $500,000 per each accident, $500,000 disease per employee, and
$500,000 disease policy limit. All such policies must contain waivers of
subrogation in favor of Landlord.

 

 
iv. 
At all times during which construction work is being performed by or on behalf
of Tenant at the Demised Premises, Tenant must maintain “Builder’s Risk”
insurance, covering the full replacement value of all such work being performed,
naming Landlord as an “insured as its interest may appear,” and being written in
amounts of coverage that meet any coinsurance requirements of the policy or
policies.

 
 
b.
The insurance requirements set forth in Section 15.1 (a) are independent of
Tenant’s waiver, indemnification, and other obligations under this Lease and
cannot be construed or interpreted in any way to restrict, limit, or modify
Tenant’s waiver, indemnifications and other obligations or to limit any way
Tenant’s liability under this Lease.  In addition to the requirements set forth
in Section 15.1 (a), each insurance company issuing one or more of policies of
insurance Tenant is required to carry under this Article 15 must have a rating
of no less than A:VIII IN THE CURRENT Best’s Insurance Guide or A- in the
current Standard and Poor Insurance Solvency Review and must be admitted to
engage in the business of insurance in the State of Texas. The insurance Tenant
is required to carry under this Lease must be primary insurance for all claims
under such insurance and must provide that any insurance carried by the Landlord
Parties is strictly excess, secondary, and noncontributing with any insurance
carried by Tenant.  The insurance Tenant is required to carry under this Lease
must  provide that it cannot be canceled, not renewed, or be subject to a change
in coverage or limits of coverage except after thirty (30) days prior written
notice to Landlord and Landlord’s lenders. Tenant is permitted to provide its
insurance through a blanket policy as long as Tenant, at Tenant’s sole cost and
expense, procures a “per location” endorsement or an equivalent reasonably
acceptable to Landlord.

 
 
c.
Tenant must deliver to Landlord adequate proof that Tenant is carrying the type
and amount of insurance coverage required by this Lease before Tenant enters
onto the Demised Premises and at any time (but no more than twice per year) upon
request from Landlord. Additionally, Tenant must deliver to landlord, no less
than thirty (30) days before the expiration date of any policy, adequate proof
that Tenant has obtained renewal or replacement coverage for at lease one (1)
year immediately following such expiration. While the following checklist does
not override the requirements of the preceding sentences, it is intended to give
Tenant a preliminary checklist of the insurance documentation Landlord requires:

 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
 
o
ACORD Form 27 “Evidence of Insurance” (for Property Insurance, Builder’s Risk
Insurance, Commercial General Liability Insurance, Worker’s Compensation
Insurance, and Employers’ Liability Insurance).

 
 
o
Copies of all additional insured endorsements (which must be on ISO Form 2026 or
an ISO form which replaces such form).

 
 
o
Copies of all loss payee endorsements.

 
 
o
Copies of all mortgagee clauses.

 
 
o
Copies of all waivers of subrogation.

 
ARTICLE 16
 
WAIVER OF LIABILITY: WAIVER OF SUBROGATION

 
16.1         To the fullest extent permitted by law, Tenant hereby indemnifies
and holds the Landlord Parties (as defined in Section 16.2 below) harmless from
and against all Claims (as defined in Section 16.2 below) arising from (i) any
Personal Injury, Bodily Injury, or Property Damage (all as defined in Section
16.2 below) whatsoever in the Demised Premises, and (ii) any Bodily Injury to
any employee of any Tenant Party (as defined in Section 16.2 below) and “(ii)”
above are referred to in this Lease collectively as the “Matters Indemnified by
Tenant” and individually as a “Matter Indemnified by Tenant”. To the fullest
extent permitted by law, Tenant, on behalf of all Tenant Parties, waives any and
all Claims against the Landlord Parties arising from (i) any of the Matters
Indemnified by Tenant, and (ii) any loss or damage to property of a Tenant Party
located in the Demised Premises by casualty, theft or otherwise. Tenant, at
Tenant’s expense, must assume on behalf of the Landlord Parties and conduct with
due diligence and in good faith the defense of any Matter Indemnified by Tenant.
The defense must be by counsel satisfactory to Landlord, but Landlord further
agrees to cooperate in Tenant’s defense of any action or proceeding brought by a
person or entity in connection with any Matter Indemnified by Tenant. Any final
settlement by Tenant of any action or proceeding in connection with any Matter
Indemnified by Tenant must be approved by Landlord, which approval may not be
unreasonably withheld or delayed. Each Landlord Party was the right, at its
option, to be represented by advisory counsel of its own selection and at its
own expense. In the event of failure by Tenant to fully perform in accordance
with this indemnification, each Landlord Party, at its option, and without
relieving Tenant of its obligations under this Section 16.1, may so perform, but
Tenant must reimburse such Landlord Party for all costs and expenses so
incurred, together with interest at the maximum contractual rate permitted at
law.  Tenant’s obligations under this Section 16.1 are not and cannot be deemed
to be limited to damages, compensation or benefits payable under insurance
policies, worker’s compensation acts, disability benefit acts or other
employees’ benefit acts.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
16.2
The following terms have the following definitions:

 
“Bodily Injury,” “Personal Injury,” and “Property Damage” have the same meanings
as in the standard form of commercial general liability insurance policy.
 
“Claims” means any and all liabilities, claims, damages (including,
consequential damages); losses, penalties, demands, causes of action (whether in
tort or contract, in law or at equity, or otherwise), suits judgments,
disbursements, charges, assessments, and expenses (including attorney’s and
experts’ fees and expenses) incurred in investigation, defending, or prosecuting
any litigation, claim, proceeding, or cause of action (whether in tort or
contract, in law or at equity, or otherwise).
 
“Landlord Parties” means (a) Landlord, Landlord’s partners, affiliated companies
of Landlord or of any partner of Landlord, (b) Landlord’s lenders, and (c) as to
each of the persons or entities listed in “(a)” and “(b)” above, the following
persons or entities: such person or entity’s partners, partners of their
partners, and any successors, assigns, heirs, personal representatives,
devisees, agents, stockholders, officers, directors, employees, and affiliates.
 
“Landlord Party” means any one of the Landlord Parties.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
“Tenant Parties” means (a) Tenant itself, (b) any contractor of Tenant, (c) the
employees of Tenant or of any contractor of Tenant, (d) any person that Tenant
or any contractor of Tenant’s controls or exercises control over, (e) any
invitee of Tenant, (f) any licensee of Tenant, (g) subtenants of Tenant, (h) as
to each of the persons or entities listed in “(a)” through and including “(g)”
above, the following persons; such person or entity’s partners, partners of
their partners, and all successors, assigns, heirs, personal representatives,
devisees, agents, stockholders, officers, directors, employees, and affiliates
of such parties.
 
“Tenant Party” means any one of the Tenant Parties.
 
16.3         Except as set forth in the next-succeeding sentence, the
indemnities and waivers contained in Section 16.1 apply regardless of the active
or passive negligence or sole, joint, concurrent, or comparative negligence of
the Landlord Parties and regardless of whether liability without fault or strict
liability is imposed or sought to be imposed on any of the Landlord Parties. If
the final judgment of a court of competent jurisdiction establishes, under the
principles of comparative negligence in the State of Texas, that the gross
negligence or willful misconduct of a Landlord Party proximately caused a
percentage of the damage suffered by a third party, then, as to such percentage
only, the indemnities and waivers contained in Section 16.1 will not apply to
such Landlord Party, but will apply to any damage in excess of such percentage
and to all of the other Landlord Parties. Except as set forth in the next-
succeeding sentence, the indemnities and waivers contained in Section 16.2 apply
regardless of the active or passive negligence or sole, joint, concurrent, or
comparative negligence of the Tenant Parties and regardless of whether liability
without fault or strict liability is imposed or sought to be imposed on any of
the Tenant Parties. If the final judgment of a court of competent jurisdiction
establishes, under the principles of comparative negligence in the State of
Texas, that the gross negligence or willful misconduct of a Tenant Party
proximately caused a percentage of the damage suffered by a third party, then,
as to such percentage only, the indemnities and waivers contained in Section
16.2 will not apply to such Tenant Party, but will apply to any damage in excess
of such percentage and to all of the other Tenant Parties.
 
16.4         Tenant hereby releases the Landlord from any and all liability or
responsibility to the Tenant, or to any other party claiming through or under
Tenant by way of subrogation or otherwise, for any loss or damage to property
caused by a casualty which is insurable under standard “all risk” or “special
form” or similar property insurance and agree to obtain an endorsement to that
effect in their respective “all risk” or “special form” or similar property
insurance policies which are readily available in the marketplace contain a
clause or permit an endorsement to the effect that any such release does not
adversely affect or impair the policy or the right of the insured party to
receive proceeds under the policy; provided, further, that this release is not
applicable to the portion of any damage which is not reimbursed by the damaged
party’s insurer because of the “deductible” in the damaged party’s insurance
coverage or otherwise. The release specified in the Section 16.4 is cumulative
with any release or exculpations which may be contained in other provisions of
this Lease.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 17
 
DAMAGES BY CASUALTY
 
17.1         Tenant must give immediate written notice to the Landlord of any
damage caused to the Demised Premises by fire or other casualty.

 
17.2         In the event that the Demised Premises are damaged or destroyed by
fire or any other casualty, regardless of the extent of the damage or
destruction, Landlord agrees to deliver to Tenant within ninety (90) days after
Tenant delivers to Landlord written notice required by the terms of Section 17.1
above, a realistic construction schedule, prepared by a reputable general
contractor acceptable to Landlord, setting forth such general contractor’s
estimated time periods to substantially complete the repair and reconstruction.
Thereafter, within six (6) months of the date of the damage or destroyed
building or improvement and pursue the repair, reconstruction or replacement
with reasonable diligence so as to restore the building to substantially the
same condition it was in before the casualty.
 
17.3         In the event the Demised Premises are damaged or destroyed by fire
or other casualty, and the holder of any mortgage, deed of trust or other lien
senior to this Lease elects under the terms of its security documents to apply
all or any portion of the insurance proceeds to the reduction of Landlord’s
indebtedness, then Landlord’s indebtedness, then Landlord may terminate this
Lease within sixty (60) days after Landlord delivers the Construction Schedule
to Tenant. Any termination under this Section 17.3 will be effective on the date
such notice is delivered to Tenant. If Landlord fails to terminate this Lease in
the manner set forth above, then Landlord will be deemed to have waived the
termination right under this Section 17.3.
 
17.4         Tenant agrees that during any period of reconstruction or repair of
the Demised Premises, it will continue the operation of its business within the
Demised Premises to the extent practicable. During the period from the
occurrence of any casualty at the Demised Premises until Landlord’s required
repairs are completed, the Base Rent will be reduced to such extent as may be
fair and reasonable under the circumstances; however, there will be no abatement
of the other charges provided for in this Lease.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 18
 
EMINENT DOMAIN

 
18.1         If more than thirty (30%) percent of the floor area of the Demised
Premises should be taken for any public or quasi-public use under any
governmental law, ordinance or regulation or by right of eminent domain or by
private purchase in lieu thereof, this Lease will terminate effective on the
date physical possession is taken by the condemning authority.
 
18.2         If less than thirty percent (30%) of the floor area of the Demised
Premises should be taken as aforesaid, this Lease will not terminate; however,
the Base Rent payable hereunder during the unexpired portion of this Lease will
be reduced in proportion to the area taken, effective on the date physical
possession is taken by the condemning authority. Following such partial taking,
Landlord must make all necessary repairs or alterations to the remaining Demised
Premises.
 
18.3         All compensation awarded for any taking (or for the proceeds of
private sale in lieu thereof) of the Demised Premises is this property of
Landlord, and Tenant hereby assigns its interest in any such award to Landlord;
provided, however, Landlord has no interest in any award made to Tenant for
Tenant’s moving and relocation expenses or for the loss of Tenant’s fixtures and
other tangible personal property if a separate award for such items is made to
Tenant, as long as such separate award does not reduce the amount of the award
that would otherwise be awarded to Landlord.
 
ARTICLE 19
 
ASSIGNMENT AND SUBLETTING
 
19.1         Tenant is not permitted to assign or in any manner transfer this
Lease or any estate or interest therein, or sublet the Demised Premises or any
part thereof, or grant any license, concession or other right of occupancy of
any portion of the Demised Premises without the prior written consent of
Landlord. Landlord agrees that it will not withhold consent in a wholly
unreasonable and arbitrary manner (as further explained in Section 28.4 of this
Lease); however, in determining whether or not to grant its consent, Landlord is
entitled to take into consideration factors such as the experience, reputation
and financial condition of the proposed transferee, and the then-current market
conditions (including market rents). In addition, Landlord is entitled to charge
Tenant a reasonable fee for processing Tenant’s request. Consent by Landlord to
one or more assignments or subletting does not operate as a waiver of Landlord’s
rights as to any subsequent assignments and sublettings.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
19.2         If Tenant is a corporation, partnership or other entity and if at
any time during the term of this Lease the person or person who own a majority
of either the outstanding voting rights or the outstanding ownership interests
of Tenant at the time of the execution of this Lease cease to own a majority of
such voting rights or ownership interests or otherwise lose control (except as a
result of transfers by devise or descent), then such loss of a majority of such
voting rights or ownership interests or control will be deemed to be an
assignment of this Lease by Tenant and, therefore, subject in all respects to
the provisions of Section 19.1 above.
 
19.3         Any assignee of sublease of an interest in and to this Lease will
be deemed, by acceptance of such assignment or sublease or by taking actual or
constructive possession of the Demised Premises, to have assumed all of the
obligations set forth in or arising under this Lease. Such assumption will be
effective as of the earlier of the date of such assignment or sublease or the
date on which the assignee or subleasee obtains possession of any portion of the
Demised Premises.
 
19.4         Notwithstanding any assignment or subletting, Tenant and any
guarantor of Tenant’s obligations under this Lease will at all times remain
fully responsible and liable for the payment of the rent herein specified and
for compliance with all of its other obligation under this Lease (even if future
assignments and sublettings occur subsequent to the assignment or subletting by
Tenant, and regardless of whether or not Tenant’s approval has been obtained for
such future assignments or sublettings). Moreover, in the event that the rent
due and payable by a subleasee (or a combination of the rent payable under such
sublease plus any bonus or other consideration there for or incident thereto)
exceeds the rent payable under this Lease, or if with respect to a permitted
assignment, permitted license or other transfer by Tenant permitted by Landlord,
the consideration payable to Tenant by the assignee, licensee or other
transferee exceeds the rent payable under this Lease, then Tenant is bound and
obligated to pay Landlord all such excess rent and other excess consideration
within ten (10) days following receipt thereof by Tenant from such subleasee,
assignee, licensee or other transferee , as the case may be. Finally, in the
event of an assignment or subletting, it is understood and agreed that Tenant
will receive all rents paid to Tenant by an assignee or subleasee in trust for
Landlord, to be forwarded immediately to Landlord without offset or reduction of
any king; and upon election by Landlord such assignee or subleasee must pay all
rents directly to Landlord as specified in Article 4 of this Lease (to be
applied as a credit and offset to Tenant’s rent obligation).
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
19.5         Tenant is not permitted to mortgage, pledge or otherwise encumber
its interest in this Lease or in the Demised Premises except as provided in
Article 8.
 
19.6         In the event of the transfer and assignment by Landlord of its
interest in this Lease and in the building containing the Demised Premises to a
person expressly assuming Landlord’s obligations under this Lease, Landlord will
thereby be released from any further obligations hereunder, and Tenant agrees to
look solely to such successor-in-interest of Landlord for performance of such
obligations. Any security give by Tenant to secure performance of Tenant’s
obligation hereunder may be assigned and transferred by Landlord to such
successor-in-interest and Landlord will thereby be discharged of any further
obligations relating thereto.
 
ARTICLE 20
 
SUBORDINATION; ATTORNMENT; ESTOPPELS

 
20.1         Tenant accept this Lease subject and subordinate to any mortgage,
deed of trust or  other lien presently existing or placed upon the Demised
Premises or any portion of the Demised Premises which includes the Demised
Premises, and to any renewals and extensions thereof. Tenant agrees that any
mortgagee has the right at any time to subordinate its mortgage, deed of trust
or other lien to this Lease; provided, however, notwithstanding that this Lease
may be (or be made to be) superior to a mortgage, deed of trust or other lien,
the mortgage will not be liable for prepaid rents, security deposits and claims
occurring during Landlord’s ownership; further provided that the provisions of a
mortgage, deed of trust or other lien relative to the rights of the mortgagee
with respect to proceeds arising from an eminent domain taking (including a
voluntary conveyance by Landlord) and provisions relative to proceeds arising
from Insurance payable by reason of damage to or destruction of the Demised
Premises will be prior and superior to any contrary provisions contained in this
instrument with respect to the payment or usage thereof. Landlord is herby
irrevocably vested with full power and authority to subordinate this Lease to
any mortgage, deed of trust or other lien hereafter place upon the Demised
Premises, and Tenant agrees upon demand to execute such further instruments
subordinating this Lease as Landlord may request; provided, however, that upon
Tenant’s written request and notice to Landlord, Landlord must use good faith
effort to obtain from any such mortgagee a written agreement that after a
foreclosure (or a deed in lieu of foreclosure) the rights of Tenant will remain
in full force and effect during the term of this Lease so long as Tenant
recognizes and performs all of the covenant and conditions of this Lease.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
20.2         At any time when the holder of an outstanding mortgage, deed of
trust or other lien covering Landlord’s interest in the Demised Premises has
given Tenant written notice of its interest in this Lease, Tenant may not
exercise any remedies for default by Landlord hereunder unless and until the
holder of the indebtedness secured by such mortgage, deed of trust or other lien
has received written notice of such default and a reasonable time (not less than
30 days) has thereafter elapsed without the default having been cured.
 
20.3         Tenant agrees that it will from time-to-time upon request by
Landlord execute and deliver to Landlord a written statement addressed to
Landlord (or to party designated by Landlord), which statement must identify
Tenant and this Lease, must certify that this Lease is unmodified and in full
force and effect as so modified), must confirm that Landlord is not in default
as to any obligations of Landlord under this Lease (or if Landlord is in
default, specifying any default), must confirm Tenant’s agreements contained
above in this Article 20, and must contain such other information or
confirmations as Landlord may reasonably require. Landlord is hereby irrevocably
appointed and authorized as the agent and attorney-in-fact of Tenant to execute
and deliver any such written statement on Tenant’s behalf if Tenant fails to do
so within seven (7) days after the delivery of a written request from Landlord
to Tenant.
 
ARTICLE 21
 
[INTENTIONALLY OMITTED]

 
ARTICLE 22
 
DEFAULT BY TENANT AND REMEDIES
 
22.1         The following events will be deemed to be events of default by
Tenant under this Lease.
 
(a)           Tenant fails to pay any installment of rent or any other
obligation under this Lease involving the payment of money and such failure
continues for a period of ten (10) days after written notice thereof to Tenant;
provided, however, that for any twelve (12) month period during which Landlord
has already given Tenant one written notice of the failure to pay an installment
of rent, no further notice will be required (i.e.,  the event of default will
automatically occur on the tenth day after the date upon which the rent was
due.)
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
(b)           Tenant fails to comply with any provision of this Lease, other
than as described in Subsection (a) above, and either does not cure such failure
within fifteen (15) days after written notice thereof to Tenant, or cures that
particular failure but again fails to comply with the same provision of the
Lease within three months after Landlord’s written notice.
 
(c)           Tenant or any guarantor of Tenant’s obligation under this Lease
becomes insolvent, or makes a transfer in fraud of creditors, or makes an
assignment for the benefit of creditors.
 
(d)           Tenant or any guarantor of Tenant’s obligations under this Lease
files a petition under any section or chapter of the federal Bankruptcy Code, as
amended, or under any similar law or statute of the United States of any state
thereof; or Tenant or any guarantor of Tenant’s obligations under this Lease is
adjusted bankrupt or insolvent in proceedings filed against Tenant or any
guarantor of Tenant’s obligations under this Lease there under.
 
(e)           A receiver or Trustee is appointed for the Demised Premises or for
all or substantially all of the assets of Tenant or any guarantor of Tenant’s
obligation under this Lease.
 
(f)            Tenant deserts or vacates or commences to desert or vacate the
Demised Premises or any substantial portion of the Demised Premises or at any
time prior to the last month of this lease term removes or attempts to remove,
without the prior written consent of Landlord, all or a substantial amount of
Tenant’s goods, wares, equipment, fixtures, furniture, or other personal
property.
 
(g)           Tenant does or permits to be done anything which creates a lien
upon the all or any part of the Demised Premises.
 
(h)           Tenant makes an anticipatory breach of this Lease. The term
“anticipatory breach” means either (1) Tenant’s repudiation of this Lease in
writing, or (2) the combination of (i) Tenant’s desertion or vacation or
commencement of desertion or vacation of the Demised Premises or removal of all
or a substantial amount of Tenant’s equipment, fixtures, furniture, or other
personal property from the Demised Premises, and (ii) Tenant’s failure to pay
any Base Rent or other amounts due under this Lease as and when they are due and
payable.
 
22.2         Upon the occurrence of any such events of default, Landlord has the
option to pursue any one or more of the following remedies:
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
(a)           Without any further notice or demand whatsoever, Landlord may
enter upon and take possession of the Demised Premises and expel or remove
Tenant and any other person who may be occupying the Demised Premises or any
part of the Demised Premises, by force, if necessary (except to the extent
prohibited by Texas law), without being liable for prosecution or any claim for
damages for such action. Such expulsion and removal by Landlord cannot be deemed
a termination or forfeiture of this Lease or acceptance of Tenant’s surrender of
the Demised Premises unless Landlord expressly notifies Tenant in writing that
Landlord is terminating or forfeiting this Lease or accepting Tenant’s surrender
of the Demised Premises. If Landlord expels or removes Tenant and any other
person from the Demised Premises without terminating or forfeiting this Lease or
accepting surrender of this Demised Premises, Landlord must attempt to mitigate
its damages. In any situation in which Landlord is attempting to mitigate its
damages, Landlord will conclusively be deemed to have done so if Landlord list
the Demised Premises with a real estate broker or agent (which may be affiliated
with Landlord) and considers all written proposals for such space made by such
broker or agent; provided, however, that in no event will Landlord (i) be
obligated to travel outside a radium of thirty (30) miles from its principal
office in order to meet with a prospective tenant, (ii) be obligated to expend
monies for finish-out requested by a prospective tenant unless Landlord, in its
sole discretion, believe that the excess rent Landlord will receive and the
credit of the prospective tenant support such decision, (iii) be obligated to
accept any lease proposal whose terms are less advantageous than then-current
market terms, or (iv) be required to accept any lease proposal which it, in its
sole discretion, deems unacceptable. In attempting to relet or actually
reletting the Demised Premises, Landlord will be free to enter into a direct
lease with the proposed replacement tenant and will not be acting as Tenant’s
agent, although, the proceeds Landlord actually receives amounts during a
particular time period in will be credited against Tenant’s obligations for the
same time period. Tenant will not be entitled to any additional credit (for
example, if Landlord receives amounts during a particular time period in excess
of Tenant’s obligations for the same time period, Landlord will not be required
to credit such excess against Tenant’s obligations for any other time period)
until Landlord is able,  through such efforts, to relet the Demised Premises,
Tenant must pay to Landlord, on or before the first day of each calendar month,
in advance, the monthly rents and other charges provided in this Lease.
Beginning as of the time, if any, as Landlord re-lets the Demised Premises,
Tenant thereafter shall pay to Landlord on the 20th day of each calendar month
the difference between the monthly rents and other charges provided in this
Lease for such calendar month and the amount actually collected by Landlord for
such month from the occupant to whom Landlord has re-let the Demised Premises.
If it is necessary for Landlord to bring suit in order to collect any
deficiency, Landlord has the right to allow such deficiencies to accumulate and
to bring an action on several or all of the accrued deficiencies at one time.
Any such suit cannot prejudice in any way the right of Landlord to bring a
similar action for any subsequent deficiency or deficiencies.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
(b)           Without any further notice or demand whatsoever, Landlord may
terminate this Lease by written notice to Tenant, in which Tenant must
immediately surrender the Demised Premises to Landlord, and if Tenant fails to
do so, Landlord may, without prejudice to any other remedy which Landlord may
have for possession or arrearages in rent (including any late charge or interest
which may have accrued pursuant to Section 4.3 of this Lease), enter upon and
take possession of the Demised Premises or any part thereof, by force, if
necessary (except to the extent prohibited by Texas law), without being liable
for prosecution or any claim for damages thereof. If the event of default
pursuant to which Landlord terminated this Lease was a default under Section
22.2 (a) or Section 22.1(h) above, then to the fullest extent permitted by
applicable law, Tenant hereby agrees to pay the difference between the total of
all monthly rents and other charges provided in this Lease for the remainder of
the term and the reasonable rent value of the Demised Premises for such period,
such difference to be discounted to then-present value at a rate equal to four
(4%) percent per annum.
 
(c)           Without any further notice or demand whatsoever, Landlord may
pursue the following remedies for the following specific defaults:
 
(i)           In the event of  any default described in Subsection 22.1 (b) of
this Lease, Landlord has the right to enter upon the Demised Premises, by force,
if necessary (except to the extent prohibited by Texas law), without being
liable for prosecution or any claim for damages therefore, and do whatever
Tenant is obligated to do under the terms of this Lease, and Tenant agrees to
reimburse Landlord on demand for any expenses which Landlord may incur in thus
effecting compliance with Tenant’s obligations under this Lease, and Tenant
further agrees that Landlord will not be liable for any damages resulting to the
Tenant from such action.
 
(ii)           In the event of any default described in Subsection 22.1 (g) of
this Lease, Landlord may pay or bond around such lien, whether or not contested
by Tenant; and in such event Tenant agrees to reimburse Landlord on demand for
all costs and expenses incurred in connection with any such action, with Tenant
further agreeing that Landlord is in no event liable for any damages or claims
resulting from such action.
 
If Landlord elects to exercise the remedy prescribed in Subsection 22.2 (a) or
22.2 (c) above, this election in no way prejudices Landlord’s right at any time
thereafter to cancel such election in favor of the remedy prescribed in
Subsection 22.2(b) above, provided that at the time of such cancellation Tenant
is still in default. Pursuit of any of the above remedies does not preclude
pursuit of any other remedies prescribed in other sections of this Lease and any
other remedies provided by law or in equity. Forbearance by Landlord to enforce
one or more of the remedies herein provided upon an event of default cannot be
deemed or construed to constitute a waiver of such default. No agreement to
accept a surrender of the Demised Premises and no act or omission by Landlord or
Landlord’s agent during the term of this Lease will constitute an acceptance of
surrender of the Demised Premises unless made in writing and signed by Landlord.
Similarly, no reentry or taking of possession of the Demised Premises by
Landlord will constitute an election by Landlord to terminate this Lease unless
a written notice of such intention, signed by Landlord, is given to Tenant.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
22.3         It is expressly agreed that in determining “the monthly rents and
other charges provided in this Lease,” as that term is used throughout
Subsection 22.2 above, there will be added to the Base Rent (as specified in
Section1.1 (k) of this Lease) a sum equal to the charges for maintenance and
operation of the Demised Premises (as specified in Articles 10 and 14 of this
Lease) and the payments for real estate charges and insurance expenses (as
specified in Article 6 of this Lease). It is further understood and agreed that
the phrase “without any further notice or demand whatsoever,” as that term is
used throughout Section 22.2 above, incorporates Tenant’s full, final, and
complete waiver of all demands and notices permitted or required by applicable
law, whether statutory or common law, and in equity (including, without
limitation, any statutory requirement of prior written notice for filling
eviction or damage suits for nonpayment of rent), it being understood and agreed
that if any notice is appropriate, it is provided for in Section 22.1.
 
22.4         It is further agreed that, in addition to payments required
pursuant to Section 22.2 above, Tenant must compensate Landlord for all expenses
incurred by Landlord in repossession (including, among other expenses, any
increase in insurance premiums caused by the vacancy of the Demised Premises),
all expenses incurred by Landlord in re-letting (including, among other
expenses, repairs, remodeling, replacements, advertisements, and brokerage
fees), all concessions granted to a new tenant upon re-letting (including, among
other concessions, renewal options), all losses incurred by Landlord as a direct
or indirect result of Tenant’s default (including, among other losses, any
adverse reaction by Landlord’s mortgagee) and a reasonable allowance for
Landlord’s administrative efforts, salaries and overhead attributable directly
on indirectly to Tenant’s default and Landlord’s pursuing the rights and
remedies provided herein and under applicable law.
 
22.5         Landlord may restrain or enjoin any breach or threatened breach of
any covenant, duty or obligation of Tenant herein contained without the
necessity of proving the inadequacy of any legal remedy or irreparable harm. The
remedies of Landlord hereunder are deemed cumulative and not exclusive of each
other.
 
22.6         If on account of any breach or default by Tenant in its obligations
hereunder, Landlord employs an attorney to present, enforce or defend any of
Landlord’s rights or remedies hereunder, Tenant agrees to pay any reasonable
attorney’s fees incurred by Landlord in such connection.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
22.7         In the event that Tenant fails to pay any rent or other amounts due
under this Lease or in the event any one or more provisions of this Article 22
authorize Landlord to enter the Demised Premises, Landlord is entitled and is
hereby authorized, without any notice to Tenant, to enter upon the Demised
Premises by use of duplicate key, a master key, a locksmith’s entry procedures
or any other means not involving personal confrontation, and to alter or change
the door locks on all entry doors of the Demised Premises, thereby permanently
excluding Tenant. In such event Landlord will not be obligated to place any
written notice on the Demised Premises explaining Landlord’s action; moreover,
if a reason for Landlord’s action is the failure of Tenant to pay any one or
more rents when due pursuant to this Lease. Landlord will not be required to
provide the new key (if any) to Tenant until and unless all rent default of
Tenant have been fully cured.
 
22.8         [INTENTIONALLY OMITTED]
 
22.9         In the event of any default described in Subsection (d) of Section
22.1 of this Lease, any assumption and assignment must conform with the
requirements of the Bankruptcy Code which provides, in part, that the Landlord
must be provided with adequate assurance (i) of the source of rent and other
consideration due under this Lease; (ii) that the financial condition and
operating performance of any proposed assignee and its guarantors, if any, is
similar to the financial condition and operating performance of Tenant and its
guarantors, if any, as of the date of execution of this Lease; and (iii) that
any assumption or assignment is subject to all of the provisions of this Lease
(including, but not limited to, restrictions as to use) and will not breach any
such provision contained in any other Lease, financing agreement or other
agreement relating to the Demised Premises.
 
(a)           In order to provide Landlord with the assurance contemplated by
the Bankruptcy Code, Tenant must fulfill the following obligations, in addition
to any other reasonable obligations that Landlord may require, before any
assumption of this Lease is effective: (i) all defaults under Subsection (a) of
Section 22.1 of this Lease must be cured within ten (10) days after the date of
assumption; (ii) all other defaults under Section 22.1 of this Lease other than
under Subsection (d) of Section 22.1 must cured within fifteen (15) days after
the date of assumption; (iii) all actual monetary losses incurred by Landlord
(including, but not limited to, reasonable attorney fees) must be paid to
Landlord within ten (10) days after the date of assumption; and (iv) Landlord
must receive within ten (10) days after the date of assumption a security
deposit in the amount of six (6) months Base Rent (using the Base Rent in effect
for the first full month immediately following the assumption) and an advance
prepayment of Base Rent in the amount of three (3) months Base Rent (using the
Base Rent in effect for the first full month immediately following the
assumption), both sums to be held by Landlord in accordance and deemed to be
rent under this Lease for the purposes of the Bankruptcy Code as amended and
from time-to-time in effect.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
(b)           In the even this Lease is assumed in accordance with the
requirements of the Bankruptcy Code and this Lease, and is subsequently
assigned, then, in addition to any other reasonable obligations that Landlord
may require and in order to provide Landlord with the assurances contemplated by
the Bankruptcy Code, Landlord must be provided with (i) a financial statement of
the proposed assignee prepared in accordance with generally accepted accounting
principles consistently applied, though on a cash basis, which reveals a net
worth in an amount sufficient, in Landlord’s reasonable judgment, to assure the
future performance by the proposed assignee of Tenant’s obligations under this
Lease; or (ii) a written guaranty  by one or more guarantors with financial
ability sufficient to assure the future performance of Tenant’s obligations
under this Lease, such guaranty to be in form and content satisfactory to
Landlord and to cover the performance of all Tenant’s obligations under this
Lease.
 
ARTICLE 23
 
LANDLORD’S CONTRACTUAL SECURITY INTEREST
 
23.1         In addition to the statutory Landlord’s lien, Landlord has at all
time a valid security interest to secure payment of all rents and other sums of
money becoming due hereunder from Tenant, and to secure payment of any damages
or loss which Landlord may suffer by reason of the breach by Tenant of any
covenant, agreement or condition contained herein, upon all goods, wares,
equipment, fixtures, furniture, improvements and other personal property of
Tenant presently, or which may hereafter be, situated on the Demised Premises,
and all proceeds therefore, and such property must not be removed without the
consent of Landlord until all arrearages in rent as well as any and all other
sums of money then due to Landlord or to become due to Landlord hereunder first
have been paid and discharged and all the covenants, agreements and conditions
hereof have been fully complied with and performed by Tenant. Upon the
occurrence of an event of default by Tenant, Landlord may, in addition to any
other remedies provided herein, enter upon the Demised Premises and take
possession of any and all goods, wares, equipments, fixtures, furniture,
improvements and other personal property of Tenant situated on the Demised
Premises, without liability for trespass or conversion, and sell the same at
public or private sale, with or without having such property at the sale, after
giving Tenant reasonable notice of the time and place of any public sale or of
the time after which any private sale is to be made, at which sale the Landlord
or its assigns may purchase unless otherwise prohibited by law. Unless otherwise
provided by law, and without intending to exclude any other manner of giving
Tenant reasonable notice, the requirement of reasonable notice will be met if
such notice is given in the manner prescribed provisions of this paragraph will
be deemed to have been a public sale conducted in a commercially reasonable
manner if held in the above described Demised Premises or where the property is
located after the time, place and method of sale and a general description of
the types of property to be sold have been advertised in a daily newspaper
published in the county in which the property is located, for five consecutive
days before the date of the sale. The proceeds from any such disposition, less
any and all expenses connected with the taking of possession, holding and
selling of the property (including reasonable attorney’s fees and legal
expenses), will be applied as a credit against the indebtedness secured by the
security interest granted in this paragraph. Any surplus will be paid to Tenant
or as otherwise required by law; the Tenant must pay any deficiencies forthwith.
Tenant hereby agrees that a carbon, photographic or other reproduction of this
Lease is sufficient to constitute a financing statement. Tenant nevertheless
agrees that upon request by Landlord, Tenant will execute and deliver to
Landlord a financing statement in form sufficient to perfect the security
interest of Landlord in the aforementioned property and proceeds thereof under
the provision of the Uniform Commercial Code (or corresponding state stature or
statutes) in force in the state in which the property is located, as well as any
other state that laws of which Landlord may at anytime consider to be
applicable; moreover, Landlord is hereby irrevocably vested with a power of
attorney from Tenant to execute any and all such financing statements on behalf
of Tenant.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
23.2         Notwithstanding Section 23.1, Landlord agrees that it will
subordinate its security interest and landlord’s lien to the security interest
of Tenant’s supplier or institutional financial source for as long as the rent
account of Tenant under this Lease is current (or is brought current), provided
that Landlord approved the transaction as being reasonably necessary for
Tenant’s operations at the Demised Premises, and further provided that the
subordination must be limited to a specified transaction and specified items of
the fixtures, equipment or inventory involved in the transaction.
 
ARTICLE 24
 
HOLDING OVER; SURRENDER OF PREMISES
 
24.1         In the event Tenant remains in possession of the Demised Premises
after the expiration of this Lease and without the execution of a new Lease, it
will be deemed to be occupying the Demised Premises as a tenant at sufferance at
a daily rent equal to the rent herein provided plus fifty percent of such
amount, pro-rated on a daily basis, otherwise subject to all the conditions,
provisions and obligations of this Lease insofar as the same are applicable to a
tenancy at sufferance.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
24.2         At the end of the term or the termination of Tenant’s right to
posses the Demised Premises, Tenant must (a) deliver to Landlord the Demised
Premises with all improvements located thereon in good repair and condition,
reasonable wear and tear(subject however to Tenant’s maintenance obligations)
excepted, (b) deliver to Landlord all keys to the Demised Premises, and (c)
remove all signage placed on the Demised Premises. All fixtures, alterations,
additions, and improvements (whether temporary or permanent) are Landlord’s
property and must remain on the Demised Premises except as provided in the next
two sentences. Provided that Tenant has performed all of its obligations
hereunder, Tenant may remove all unattached trade fixtures, furniture, and
personal property placed in the Demised Premises by Tenant (but Tenant cannot
remove any such item which was paid for, in whole or in part by Landlord).
Additionally, Tenant must remove such alterations, additions, improvements,
fixtures, equipment, wiring, furniture, and other property as Landlord may
request, provided such request is made within six months after the end of the
term. All items not so removed will, at the option of Landlord, be deemed
abandoned by Tenant and may be appropriated, sold, stored, destroyed or
otherwise disposed of by Landlord without notice to Tenant and without
any  obligation to account of such items, and Tenant must pay for the costs
incurred by Landlord in connection therewith. Any such disposition cannot be
considered a strict foreclosure or other exercise of Landlord’s rights in
respect of the security interest granted under Section 23. All work required of
Tenant under this Section 24.2 must be coordinated with Landlord and be done in
a good and workmanlike manner, in accordance with all laws, and so as not to
damage the Demised Premises. Tenant must, at its expense, promptly repair all
damage caused by any work performed by Tenant under this Section 24.2.
 
ARTICLE 25
 
NOTICES
 
25.1         Wherever any notice is required or permitted under this Lease, such
notice must be in writing. Any notice or document required or permitted to be
delivered under this Lease will be deemed to be delivered when actually received
or not, when deposited in the United States mail, postage prepaid, certified
mail, return receipt requested, or when sent by messenger or private overnight
courier (but not facsimile), addressed to the applicable party at such party’s
address as set forth in Section 1.1 above, or such other address as such party
has previously specified by written notice. All notices to either party due
under this Lease shall include a copy to:
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
Stewart A. Feldman, Esq.
 
The Law Offices of Stewart A. Feldman & Associates, L.L.P.
 
5051 Westheimer Road, Suite 1850
 
Houston, TX 77056-5604
 
ARTICLE 26
 
AMERICANS WITH DISABLITLIES ACT
 
26.1         Tenant represents that the Demised Premises will be constructed in
accordance with the requirements of the Americans With Disabilities Act of 1990,
as amended from time-to-time, and related state and municipal laws and
regulations (collectively, the “ADA”). If there are any changes to the ADA which
require changes to the Demised Premises, Tenant will improve the Demised
Premises in order to comply with ADA at Tenant’s sole cost and expense.
 
26.2         Tenant is responsible for compliance with the ADA in all matters
regarding both the configuration of the Demised Premises (the interior as well
as all public and/or employee door entrances) and Tenant’s business operations
at the Demised Premises.
 
ARTICLE 27
 
REGULATIONS
 
27.1         Landlord and Tenant acknowledge that  there are in effect federal,
state, county, and municipal laws, orders, rules, directives and regulations
(collectively referred to hereinafter as the “Regulations”) and that additional
Regulations may hereafter be enacted or go into effect, relating to or affecting
the Demised Premises, and concerning the impact on the environment of
construction, land use, maintenance and operation of structures, toxic or
otherwise hazardous substances, and conduct of business. Subject to the express
rights granted to Tenant under the terms of this Lease, Tenant will not cause,
or permit to be caused, any act or practice, by negligence, omission or
otherwise, that would adversely affect the environment, or do anything or permit
anything to be done that would violate any of the Regulations. Moreover, Tenant
has no claim against Landlord by reason of any changes Landlord may make in the
Demised Premises pursuant to the Regulations or any charges imposed upon Tenant,
Tenant’s customers or other invitees pursuant to same.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 28
 
MISCELLANEOUS
 
28.1         Nothing in this Lease can be deemed or construed by the parties
hereto, nor by any third party, as creating the relationship of principal and
agent or of partnership or of joint venture between the parties hereto, it being
understood and agreed that neither the method of computation of rent, nor any
other provision contained herein, nor any acts of the parties hereto, will be
deemed to create any relationship between the parties hereto other than the
relationship of landlord and tenant.
 
28.2         Tenant must not for any reason withhold or reduce Tenant’s required
payments of rents and other charges provided in this Lease, it being agreed that
the obligations of Landlord under this Lease are independent of Tenant’s
obligations except as maybe otherwise expressly provided. The immediately
preceding sentence cannot be deemed to deny Tenant the ability of pursuing all
rights granted it under this Lease or at law; however, as contemplated in Rule
174 (b) of the Texas Rules of Civil Procedure (as such may be amended from
time-to-time), at the direction of Landlord, Tenant’s claims in this regard will
be litigated in proceedings different from any litigation involving rent claims
or other claims by Landlord against Tenant (i.e., each party may proceed to a
separate judgment without consideration, counterclaim or offset as to the claims
asserted by the other party).
 
28.3         The liability of Landlord to Tenant for any default by Landlord
under the terms of this Lease will be limited to the proceeds of sale on
execution of the interest of Landlord in the Demised Premises; and Landlord will
not be personally liable for any deficiency, except that Landlord will, subject
to the provisions of Section 19.6 hereof, remain personally liable to account to
Tenant for any security deposit under this Lease. This clause cannot be deemed
to limit or deny any remedies which Tenant may have in the event of default by
Landlord hereunder which do not involve the personal liability of Landlord.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
28.4         In all circumstances under this Lease where the prior consent of
one party (the “consenting party”), whether it be Landlord or Tenant, is
required before the other party (the “requesting party”) is authorized to take
any particular type of action, such party must not withhold such consent in a
wholly unreasonable and arbitrary manner; however, the requesting party agrees
that its exclusive remedy if it believes that consent has been withheld
improperly (including, but not limited to, consent required from Landlord
pursuant to Section 9.2 or Section 19.1) is to institute litigation either for a
declaratory judgment or for a mandatory injunction requiring that such consent
be given (with the requesting party hereby waiving any claim for damages,
attorneys fees or any other remedy unless the consenting party refuses to comply
with a court order or judgment requiring it to grant is consent).
 
28.5         One or more waivers of any covenant, term or condition of this
Lease by either party cannot be construed as a waiver of a subsequent breach of
the same covenant, term or condition. The consent or approval by either party to
or of any act by the other party requiring such consent or approval cannot be
deemed to waive or render unnecessary consent to or approval of any subsequent
similar act.
 
28.6         Whenever a period of time is herein prescribed for action to be
taken by Landlord, Landlord will not be liable or responsible for, and there
will be excluded from the computation of any such period of time, any delays due
to strikes, riots, acts of God, shortages of labor or materials, war,
governmental laws, regulations or restrictions or any other causes of any kind
whatsoever which are beyond the reasonable control of Landlord.
 
28.7         If any provision of this Lease is held to be invalid or
unenforceable, the validity and enforceability of the remaining provisions of
this Lease will not be affected thereby.
 
28.8         The laws of the State of Texas govern the interpretation, validity,
performance and enforcement of this Lease. Venue for any action under this Lease
is in Harris County, Texas.
 
28.9         The captions used herein are for convenience only and do not limit
or amplify the provisions hereof.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
28.10       Whenever herein the singular number is used, the same includes the
plural, and words of any gender include each other gender.
 
28.11       The terms, provisions and covenants contained in this Lease apply
to, inure to the benefit of and bind the parties hereto and their respective
heirs, successors in interest and legal representative except as otherwise
herein expressly provided.
 
28.12       This Lease contains the entire agreement between the parties and no
rights are created in favor of either party other than as specified or expressly
contemplated in this Lease. No brochure, rendering information or correspondence
will be deemed to be a part of this agreement unless specifically incorporated
herein by reference. In addition, no agreement will be effective to change,
modify or terminate this Lease in whole or in part unless such is in writing and
dully signed by the party against whom enforcement of such change, modification
or termination is sought.
 
28.13      LANDLORD AND TENANT HEREBY ACKNOWLEDGE THAT THEY ARE NOT RELYING UPON
ANY BROCHURE, RENDERING INFORMATION, REPRESENTATION OR PROMISE OF THE OTHER, OR
OF ANY AGENT OR EXCEPT AS MAY BE EXPRESSLY SET FORTH (PLACE AN “X” OR OTHER MARK
DESIGNATING A CHOICE IN THE APPROPRIATE BOX):
 
 
¨
IN THIS LEASE

 
 
¨
IN ____________________________ AS WELL AS IN THIS LEASE.

 
NOTE: IF NO “X” (OR OTHER MARK DESIGNATING A CHOICE) IS PLACED IN EITHER BOX IN
THIS SECTION 28.13, THEN THE FIRST BOX WILL BE DEEMED TO HAVE BEEN MARKED.
 
28.14       Tenant and Landlord represent and warrant to each other that neither
has had any contacts or engaged in any actions which would give rise to any
claim from any broker in connection with the negotiation or execution of this
Lease. Tenant and Landlord hereby indemnify each other from and against any and
all claims for brokers’ commissions relating to the negotiation or execution of
this Lease and alleged to be due because of an agreement of the indemnifying
party.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
28.15       This Lease consists of twenty-nine (29) articles and Exhibits “A”
through “C”. In the event any provision of an exhibit or other attached page is
inconsistent with a provision in the body of the Lease, the provision as set
forth in the exhibit controls.
 
28.16       The signatories below recognize that the Tenant is in the process of
being formed and that any and all obligation under this Lease shall only come
into force and effect up on the formation of the Tenant, who shall give written
notice of its formation to Landlord.
 
EXECUTED effective as of the 7th day of April, 2002.
 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
LANDLORD:
 
TENANT:
     
 
 
Islington, Ltd. a Texas limited partnership
 
First Street Surgery Center, L.P., a Texas limited partnership
     
 
 
By: First Street Management Corp.,
 
By: Houston Surgical Management partners, L.L.C., its general partner
         
Its general partner
     

 
/s/Haya Varon
 
/s/ Jacobo Varon
 
Haya Varon, Vice President
 
Jacobo Varon, President
 

 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS
 
Exhibit A-
 
Legal Description of the Demised Premises
     
Exhibit B-
 
Plans for the Improvements
     
Exhibit C-
 
Budget for the Improvements

 
/initial/HV & JV
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
All of Lots One (1), Two (2), and Three (3), Block 3 of the Town of Bellaire, an
addition to the City of Bellaire, Harris County Texas, according to the map or
plat thereof recorded in Volume 3, Page 59 of the Map Records of Harris County,
Texas and also including the North one half of a ten foot wide alley adjoining
the South, lines of said Lots One (1), Two (2), and Three (3) In Block 3
according to the Quitclaim Deed dated February 6, 1995 from the City of Bellaire
to the abutting owners recorded in Clerk's File No. S228250 of the official
Records of Harris County, Texas. Said three lots and alley containing 21,000
square feet or 0.4621 acre of land and are commonly known as 411 South 1st
Street, Bellaire, Texas 77401.
 
 
 

--------------------------------------------------------------------------------

 